95 F.3d 1158
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joe N. TOBIE, Plaintiff-Appellant,v.US DEPT. OF INTERIOR;  Bureau of Indian Affairs, Okmulgee,Agency;  Bureau of Indian Affairs, Muscogee,Agency, Defendants-Appellees.
No. 95-17429.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 19, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Joe N. Tobie appeals pro se the district court's dismissal as frivolous1 of Tobie's action seeking to obtain documentation from the Bureau of Indian Affairs to establish his familial relationship to his alleged grandparents, which would entitle him to a share in a judgment purportedly awarded by the Indian Claims Commission.  The district court held that Tobie's action was barred by res judicata arising out of a prior action in which Tobie sought the same information from the same defendants.


3
We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's dismissal on res judicata grounds,  Palomar Mobilehome Park Ass'n v. City of San Marcos, 989 F.2d 362, 363 (9th Cir.1993), and affirm for the reasons set forth in the district court's order filed on November 27, 1995.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 The district court dismissed Tobie's action under 28 U.S.C. § 1915(d), which is now 28 U.S.C. § 1915(e)(2)(B)(i)